Citation Nr: 1626210	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-08 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the Veteran's son, J.L.B., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

2.  Whether the Veteran's daughter, M.B.B., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

3.  Whether the Veteran's daughter, A.M.B., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had service from December 1965 to November 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge via videoconference in April 2016.  A copy of the transcript is associated with the record.

The Veteran submitted additional evidence at the hearing.  A waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future adjudication of this appellant's case should take into consideration the existence of these electronic records.

The issue of whether the Veteran's daughter, M.B.B., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

As discussed at the April 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative notified the Board that he wished to withdraw the issues of whether the Veteran's son, J.L.B., or his daughter, A.M.B., are entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

 
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of whether the Veteran's son, J.L.B., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of whether the Veteran's daughter, A.M.B., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. §20.204.  In the present case, the Veteran has withdrawn this appeal of the issues of whether the Veteran's son, J.L.B., or his daughter, A.M.B., are entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of the issue of whether the Veteran's son, J.L.B., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is dismissed.

The appeal of the issue of whether the Veteran's daughter, A.M.B., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is dismissed.


REMAND

In order to establish entitlement to benefits for a "helpless child", it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  

A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. §101(4)(A)(ii); 38 C.F.R. §§3.57(a)(1), 3.356.
 
The Veteran submitted additional evidence in support of the claim for determining that his daughter, M.B.B., is a "helpless child" under VA regulations.  However, these records do not include medical records reflecting a clear diagnosis of his daughter's disabilities.  They do, however, indicate that she has been treated at the Akron Children's Hospital, as reflected by a March 2015 private medical record from Alliance Community Hospital, referring M.B.B. to Akron Children's Hospital for further treatment after convulsions.  As such, on remand, these records, and any other records reflecting treatment for M.B.B., should be obtained.  The duty to assist requires that outstanding medical records be obtained and considered in adjudicating the Veteran's claim.  38 C.F.R. § 3.159 (2015).

If any additional treatment records received suggest the possibility that M.B.B. became permanently incapable of self-support by reason  of a mental or physical disability prior to her 18th birthday, then a VA opinion should be obtained, with an examination if necessary.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated M.B.B., to specifically include Akron Children's Hospital.  This letter must clearly state that the request is being made in relation to his claim for benefits on the basis of his daughter's mental or physical disability and that VA is seeking release forms for records of his daughter's treatment.
 
2.  After the Veteran has signed the appropriate releases, obtain those records not already associated with the claims file.
 
If the records are unavailable, the claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
3.  After receiving any additional medical records, if they suggest M.B.B. may have become permanently incapacitated prior to her 18th birthday, request that a medical professional provide an opinion as to whether it is at least as likely as not that M.B.B. (the Veteran's daughter) was permanently incapable of self-support at the time of her 18th birthday.  The examination report must indicate that the medical professional reviewed the claims file and must include discussion of M.B.B.'s treatment history and diagnoses of all significant disabilities.  If the medical professional determines that an examination must be conducted in order to provide the requested opinion, then one should be scheduled.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.
 
4.  After undertaking any additional development necessary, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


